Title: From George Washington to George Reid, 11 July 1782
From: Washington, George
To: Reid, George


                  
                     Sir,
                     Head-Quarters, Newburgh July 11th 1782
                  
                  This will be handed to you by Captain Montour, who is going to Schenectady on a Visit to his Friends, the Oneidas and Tuscaroras.  He has heretofore been employed in the Indian Service on the Frontiers of Pennsylvania.  During his Stay it will be necessary that he should have a Subsistence, you will therefore be pleased to direct that he receive three Rations pr Day—and show him some Attention so long as he may chuse to remain with you.  I am, Sir, Your very humble Sert
                  
                     
                     
                  
               